Case: 1:20-cv-00157-MWM-KLL Doc #: 20 Filed: 07/01/20 Page: 1 of 2 PAGEID #: 128

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

MICHAEL L. JOHNSON, : Case No. 1:20-cv-157
Plaintiff, : Judge Matthew W. McFarland
: Magistrate Judge Karen L. Litkovitz
vs.
BRYAN LAWLESS,

Defendant.

 

ORDER ADOPTING REPORTS AND RECOMMENDATIONS (DOCS. 9, 15) AND
DENYING MOTION TO AMEND (DOC. 13)

 

The Court has reviewed the Reports and Recommendations (Docs. 9, 15) of
Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28 U.S.C.
§ 636(b). Magistrate Judge Litkovitz recommends that the Court deny Plaintiff Michael
L. Johnson’s motion to amend and dismiss with prejudice Johnson’s complaint, with the
exception of the Eighth Amendment excessive-force claims and First Amendment
retaliation claims. (Docs. 9, 15.) Johnson objected (Doc. 19), albeit in an untimely manner,
to Magistrate Judge Litkovitz’s Reports & Recommendations, which are ripe for the
Court's review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon such review, the Court
finds that Johnson’s Objections (Doc. 19) are not well-taken and are accordingly

OVERRULED. The Court ADOPTS the Reports and Recommendations (Docs. 9, 15) in
Case: 1:20-cv-00157-MWM-KLL Doc #: 20 Filed: 07/01/20 Page: 2 of 2 PAGEID #: 129

their entirety. Accordingly, the motion to amend (Doc. 13) is DENIED and the complaint
(Doc. 8) is DISMISSED WITH PREJUDICE, with the exception of Plaintiff's Eighth
Amendment excessive-force claims and First Amendment retaliation claims against
Defendant Lawless.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

pe Mee wr fel

JUDGE MATTHEW W. McFARLAND
